Citation Nr: 9921344	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-31 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for glaucoma, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1976 to January 
1988.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 1997 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for glaucoma but assigned 
only a 10 percent disability rating.  

The appellant was notified by the RO in a letter, dated December 
2, 1997, that her case was being transferred to the Board for 
consideration.  She was also advised that she had 90 days from 
the date of the letter to submit additional evidence.  On 
September 10, 1998, the Board received a letter from William W. 
Stanfill, O.D.  This letter was received more than 90 days after 
the case was transferred to the Board.  No cause for submission 
more than 90 days after transfer to the Board was shown.  
Therefore, the Board will not consider the statement by Dr. 
Stanfill.  It is referred to the RO for appropriate 
consideration.  38 C.F.R. § 20.1304 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained by the agency of 
original jurisdiction.

2.  The appellant's corrected visual acuity has, at it worst, 
been recorded in both eyes as 20/25.  No impairment of visual 
field is shown by the evidence.


CONCLUSION OF LAW

The criteria for an increased disability evaluation, in excess of 
10 percent, for bilateral simple, primary, noncongestive glaucoma 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.84(a), Diagnostic Codes 6013, 6077, 6078 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has presented a well-grounded claim for increased 
disability evaluation for her service-connected disability within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating for 
that disability the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The 
facts relevant to this appeal have been properly developed and 
VA's obligation to assist the appellant in the development of 
this claim has been satisfied.

Disability evaluations are based upon the average impairment of 
earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1, 
Part 4 (1998) (Schedule).  Separate rating codes identify the 
various disabilities.  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history.  38 C.F.R. § 4.2 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Visual acuity will be determined on specialized examinations 
including uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction and utilization 
of the Snellen's test type or its equivalent, routine use of 
mydriatics, except when contraindicated, and funduscopic and 
ophthalmological findings.  38 C.F.R. § 4.75 (1998).  Field 
vision will be measured by employing the usual perimetric 
methods, using a standard perimeter and a 3 mm. white test 
object, with at least 16 meridians 22 1/2 degrees apart to be 
charted for each eye.  The charts are to be made a part of the 
examination report and, where available and when indicated, the 
examination should be supplemented by the use of a tangent screen 
or campimeter.  38 C.F.R. § 4.76 (1998).

The measurement of muscle function will be undertaken only when 
the history and findings reflect a disease or injury of the 
extrinsic muscles of the eye, or of the motor nerves supplying 
these muscles.  In these cases, the measurement will be performed 
using a Goldmann Perimeter Chart.  Muscle function is considered 
normal (20/40) when diplopia does not exist within 40 degrees in 
the lateral or downward quadrants, or within 30 degrees in the 
upward quadrant.  Impairment of muscle function is to be 
supported in each instance by record of actual appropriate 
pathology.  38 C.F.R. § 4.77 (1998).

Table V of 38 C.F.R. § 4.84a, Part 4, Diagnostic Codes 6061 
through 6079 (1998), sets forth ratings ranging between zero and 
100 percent for varying degrees of central visual acuity 
impairment, while 38 C.F.R. § 4.84a, Part 4, Diagnostic Code 6080 
(1998), sets forth ratings ranging between 10 and 100 percent for 
varying degrees of impairment of field vision, all the ratings to 
be assigned depending on the data obtained from the above 
specialized tests.

In October 1991 Dr. Stanfill recorded the appellant's visual 
acuity as 20/20 in both eyes.

On October 8, 1993, Dr. Stanfill recorded the appellant's visual 
acuity as 20/25 in both eyes.

On October 11, 1993, Dr. Stanfill recorded the appellant's 
unaided visual acuity as 20/20 in both eyes.

On October 14, 1993, Paul Kosko, M.D., recorded the appellant's 
visual acuity as 20/20.

On October 27, 1993, Dr. Stanfill recorded the appellant's 
unaided visual acuity as 20/25 in the right eye and 20/20 in the 
left eye.  He noted 2+ iritis.

On October 28, 1993, Dr. Stanfill recorded the appellant's 
corrected visual acuity as 20/25 in both eyes.  He noted 1+ 
iritis.

On October 29, 1993, Dr. Stanfill recorded the appellant's visual 
acuity as 20/25 in both eyes.  He noted that the iritis was 
clearing.

On November 2, 1993, Dr. Stanfill recorded the appellant's visual 
acuity as 20/25 in the right eye and 20/20 in the left eye.  He 
noted trace iritis.

On November 11, 1993, Dr. Stanfill recorded the appellant's 
corrected visual acuity as 20/25 in her right eye and 20/20 in 
her left eye.

In December 1993 Dr. Stanfill recorded the appellant's unaided 
visual acuity as 20/20 in both eyes and 20/30 in both eyes on a 
second evaluation.  He added that the appellant had no iritis 
now, with surgery well healed.

At a February 1994 VA examination, the appellant's best corrected 
vision was 20/25 in both eyes.  The visual fields were grossly 
full.

In March 1997 the appellant was treated by Dr. Stanfill for 
complaints of dull ache in both eyes and constant tearing in the 
left eye.  Dr. Stanfill noted that the appellant had glaucoma and 
had had trabeculoplasties on both halves of both eyes.  He added 
that she used Iopidine(tm) and Trusopt(tm).  Dr. Stanfill stated that 
the appellant corrected vision was 20/20 in both eyes at far and 
near.  Dr. Stanfill stated that the appellant's visual fields 
varied significantly in reliability between testings and were 
inconclusive.

At a June 1997 VA examination, the appellant was diagnosed with 
chronic simple glaucoma, in both eyes [ou], controlled by 
medication; mild nuclear sclerotic and cortical cataract changes 
in both eyes; and presbyopia.

The examiner noted that the appellant was treated with Trusopt(tm) 
and Iopidine(tm) eye drops and had a history of laser treatments for 
glaucoma in both eyes.  He added that Goldmann visual fields had 
been performed one week previously and appeared to be normal in 
both eyes.

The examiner stated that the appellant had 20/20 vision in both 
eyes without correction.  The corneas were clear.  The anterior 
sclerotic chambers were deep and clear.  The lenses showed a 
trace to 1+ nuclear sclerotic and cortical changes in both eyes.  
The pupils were equal and reactive to light.  Extraocular muscles 
were orthophoric with full gaze.  Macula, vessels and periphery 
were within normal limits.  Applanation tension was 22 in both 
eyes.  Visual fields in both eyes appeared grossly full.

Simple, primary, noncongestive glaucoma is evaluated on the basis 
of resulting visual acuity impairment or visual field loss.  The 
minimum rating is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6013 (1998).

Corrected visual acuity in one eye of 20/40, and in the other eye 
of 20/40, shall be rated as noncompensably disabling.  Corrected 
visual acuity of 20/70 in one eye warrants a 20 percent 
evaluation when corrected visual acuity in the other eye is 
20/50.  38 C.F.R. § 4.84a, Diagnostic Code 6078 (1998).  A 20 
percent evaluation is available also for corrected visual acuity 
in one eye of 20/200 when corrected visual acuity in the other 
eye is 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6077 (1998).

The appellant's corrected visual acuity has, at it worst, been 
recorded in both eyes as 20/25.  No impairment of visual field is 
shown by the evidence.

After a careful review of the evidence of record, it is found 
that entitlement to an increased evaluation for bilateral 
glaucoma is not warranted.  In order to establish entitlement to 
a 20 percent evaluation, the appellant would have to show, at the 
least, corrected visual acuity in one eye of 20/70, with acuity 
in the other eye of 20/50; or she would have to have corrected 
visual acuity in one eye of 20/200, with acuity in the other eye 
of 20/40.  Such an impairment of visual acuity is not present in 
the appellant's case.  Based on the appellant's corrected visual 
acuity, she is not entitled to a compensable rating.  
Accordingly, the RO has assigned correctly the minimum 10 percent 
evaluation for glaucoma.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6013 (1998).  Therefore, it is found that the preponderance of 
the evidence is against the appellant's claim for an increased 
evaluation for the service-connected bilateral glaucoma.


ORDER

Entitlement to an increased evaluation for bilateral glaucoma is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

